Case 9:18-cv-00188-JRG-ZJH Document 3 Filed 10/12/18 Page 1 of 2 PageID #: 43




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                                 LUFKIN DIVISION

USAA GENERAL INDEMNITY                     §
COMPANY A/S/O                              §
BRITTON L. SMALLWOOD,                      §
        Plaintiff                          §
VS.                                        §    CIVIL ACTION NO. ________________
                                           §
                                           §      JURY REQUESTED
MICROSOFT CORP. and                        §
EATON CORPORATION D/B/A                    §
COOPER                                     §
INDUSTRIES,                                §
        Defendants.

      DEFENDANT EATON CORPORATION D/B/A COOPER INDUSTRIES’S
                         JURY DEMAND

TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

       Pursuant to Local Rule 38, Defendant Eaton Corporation d/b/a Cooper Industries

hereby requests a trial by jury.

                                   Respectfully submitted,

                                         JOHNSON, TRENT & TAYLOR, L.L.P.

                                         By:   /s/ T. Christopher Trent
                                                T. Christopher Trent
                                                Texas Bar No. 20209400
                                                Leslee N. Haas
                                                Texas Bar No. 24041031
                                                919 Milam, Suite 1500
                                                Houston, Texas 77002
                                                (713) 222-2323 – Telephone
                                                (713) 222-2226 – Facsimile
                                                Email: ctrent@johnsontrent.com
                                                Email: lhaas@johnsontrent.com

                                         ATTORNEYS FOR DEFENDANT
                                         EATON CORPORATION
Case 9:18-cv-00188-JRG-ZJH Document 3 Filed 10/12/18 Page 2 of 2 PageID #: 44




                               CERTIFICATE OF SERVICE

        I hereby certify that on this 12th day of October 2018, a copy of the foregoing was filed
electronically. Notice of this filing will be sent to the following parties by operation of the
Court’s electronic filing system pursuant to the Federal Rules of Civil Procedure. Parties may
access this filing though the Court’s system.

       Rick A. Eckerson                                                              Via: E-File
       LAW OFFICES OF ROBERT A. STUTMAN, PC
       Texas Regional Office
       11601 Spring Cypress Road, Suite B
       Tomball, Texas 77377
       Eckersonr@stutmanlaw.com
       Coltranec@stutmanlaw.com

       Jaime A. Saenz                                                              Via: E-File
       COLVIN, SAENZ, RODRIGUEZ & KENNAMER, L.L.P.
       1201 East Van Buren Street
       Brownsville, Texas 78520-7057
       Telephone: 956.542.7441
       Facsimile: 956.541.2170
       Email: ja.saenz@rcclaw.com
                                     /s/ Leslee N. Haas
                                         Leslee N. Haas
867985.1




                                               2
